FILED
                             NOT FOR PUBLICATION
                                                                           NOV 18 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LUIS ALBERTO MORALES-MUNOZ,                      No. 12-70589

              Petitioner,                        Agency No. A099-745-216

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 16, 2015**
                               San Francisco, California

Before: THOMAS, Chief Judge and IKUTA and HURWITZ, Circuit Judges.

      Luis Morales-Munoz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his petition for review, Morales-Munoz contests the IJ’s determination

that he was statutorily ineligible for cancellation of removal because of his prior

conviction for possession of drug paraphernalia under Arizona Revised Statutes

§ 13-3415. However, Morales-Munoz did not present this argument to the BIA

and the BIA expressly held that he had waived the argument by failing to raise it in

his appellate brief to the BIA. Because Morales-Munoz did not administratively

exhaust the only issue he raises in his petition for review, we lack jurisdiction to

consider it. See Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir. 2013) (holding that

a “petitioner's failure to raise an issue before the BIA generally constitutes a failure

to exhaust, thus depriving this court of jurisdiction to consider the issue”).



      PETITION DISMISSED.